Six days ago, world leaders, who gathered in this very Hall, brought to life a new vision of a just and sustainable world, free from poverty, fear and oppression. We agreed that our achievements, as well as our mistakes and failures, of the past decades formed a sufficiently solid foundation to transform the 2030 Agenda for Sustainable Development (resolution 70/1) into a reality, rather than a utopia.
The determination and unity that we have demonstrated in creating and adopting the new Agenda have a special symbolism this year as we mark the seventieth anniversary of the Organization that continues to bring us all together, big and small
countries alike, and has never ceased to be a beacon of hope in times of despair.
The anniversary that we are celebrating also offers us an opportunity to analyse and evaluate the degree of progress that we have made individually and collaboratively in achieving the objectives set out in the Charter of the United Nations. We do that in the context of today’s highly dynamic global environment, which continues to bring in new challenges.
Those challenges are many, and it is increasingly difficult to predict the consequences of our failure to address them effectively. The crisis in Syria was, until only recently, merely a crisis in one country in one region of the Middle East. Not long ago, the refugee and the migrant crisis of the Syrian people materialized on our country’s own borders and reminded us that events in other places and regions and events at our own borders are closely intertwined and inseparable in today’s global environment.
The number of refugees and displaced persons fleeing destruction and death, leaving their homes and seeking a safe haven, is increasing literally each hour. For the majority of countries, the waves of refugees that arrive confront them with a heavier burden than they are able to manage. In addition, the tragedies involving innocent victims — especially and unforgivably children — place a great sense of responsibility not only on individual States, but also on the entire international community. They also test the limits of human solidarity and empathy. At the same time, it is
a warning to us that we must find urgent and effective solutions.
We are therefore very concerned at the deterioration in the devastating conflict in Syria, which continues to destabilize the region and presents an extremely serious threat to international peace and security. Bosnia and Herzegovina strongly condemns the unspeakable suffering and torture that the Syrian people are being subjected to. In that regard, we support the efforts of the Secretary-General, the United Nations and the broader international community to find a political and peaceful solution to the crisis in Syria. We believe that it is essential that the political transition in Syria be conducted in accordance with the Geneva communiqué of 2012 (S/2012/522, annex).
We are also carefully monitoring the situation in Yemen. We are very concerned about the political destabilization of that country and the deterioration in the security and humanitarian situation there, which have, to date, taken on intolerable proportions in that country. We call on all sides to come to a peaceful settlement of all the outstanding issues in order to establish a lasting peace and to allow, without delay, the distribution of humanitarian aid to the civilian population. In that context, the safety of the humanitarian-aid staff and the United Nations staff must be ensured.
As for the situation in Ukraine, we hope that the parties to that conflict will adhere to the peace agreement reached in Minsk as the basis for a lasting solution.
Terrorism and violent extremism are, without any doubt, the most serious of all the challenges we face today. The ideology of such groups, which is characterized by an absolute disregard for human life, is seriously undermining the fundamental values and achievements of civilization.
Bosnia and Herzegovina supports the full implementation of the United Nations Global Counter- Terrorism Strategy and the work of the Counter-Terrorism Committee, the activities of which have already shown results in strengthening intergovernmental cooperation and improving the capacity of individual Member States in that area. Bosnia and Herzegovina is a member of the Global Coalition to Counter the Islamic State in Iraq and the Levant, established in 2014 and led by the United States, and it is one of the countries providing material assistance to the Government of Iraq as part of that effort.
As the Chair of the Council of Europe, our country leads the Council’s actions in the fight against terrorism, particularly through strengthening the legal framework, pursuant to the provisions of Security Council resolution 2178 (2014). The adoption of the Additional Protocol to the Council of Europe Convention on the Prevention of Terrorism, adopted by the Committee of Ministers in May 2015, is a significant step in the fight against terrorism. I would like to take this opportunity to emphasize the importance of article 7 of the Additional Protocol, which provides for the parties to exchange information among the designated points of contact available on a 24-hour, seven-days-a-week basis.
A limited military response, when used as the only instrument in the fight against terrorism in all its forms and manifestations, has accomplished only short-lived results. Along with decisive, thorough, dedicated and well-coordinated military action, there must be a comprehensive strategy and holistic approach to combating violent extremism and terrorism, which should be aimed at addressing the root causes of the phenomenon. Among other measures, reducing poverty and inequality, improving education and providing opportunities to young generations are extremely important, even crucial. Furthermore, eliminating the effects of prejudice and xenophobia in our societies and communities also remains essential, if we wish to counter the spread of the ideology of violent extremism.
Bosnia and Herzegovina welcomes the extremely important agreement on the Iranian nuclear programme, reached in Vienna in July 2015. We believe that that historic agreement is evidence of the true superiority of diplomatic efforts and the parties’ determination to find a peaceful solution. The agreement can serve as a guideline for the resolution of other crisis situations.
Undoubtedly, the United Nations offers a guarantee of collective responsibility and security, notably through the greater use of preventive diplomacy and mediation, solid and carefully planned mandates for peacekeeping operations, and instruments for building lasting peace. Bosnia and Herzegovina has endeavoured to share its vast experience in peacebuilding and democratic transition, particularly through our membership since January 2014 in the Organizational Committee of the Peacebuilding Commission. We support all activities and peace initiatives aimed at conflict prevention, and we actively contribute to collective security on a global scale. By participating in the United Nations peacekeeping missions in South Sudan, Cyprus,
2/55 15-29658

01/10/2015 A/70/PV.22
Somalia, Afghanistan, the Congo and Mali, we contribute in the most direct way to maintaining and building world peace.
Following the suggestions of the United Nations, Bosnia and Herzegovina has had a significant participation of female police officers among our peacekeeping mission personnel; they now account for more than 20 per cent of the total number of our mission personnel. While our contribution to peacekeeping operations, in terms of numbers, is not as large as some participating countries with far larger military and police forces, we are very proud of the bravery of our Bosnia and Herzegovina police officers in peacekeeping missions around the world.
The degree of equality of women and girls compared to men with regard to certain rights has remained at a high level for decades in my country. We have always considered women to be the pillars of the family and communities and the bearers of our society’s development. Today, in the light of the events that my country has endured, we are convinced that women can be a major factor in reconciliation as well. We will therefore invest still greater efforts into advancing women’s interests, primarily as the best way to heal our society, mend what was broken, strengthen the family and enable women’s further development on the basis of full equality. As a member of the Executive Board of UN-Women, Bosnia and Herzegovina continues to invest efforts in promoting human rights at the international level, particularly through the strengthening of the status of women in accordance with the Beijing Platform for Action and the Goals of the 2030 Agenda for Sustainable Development.
Exactly 20 years ago, Bosnia and Herzegovina achieved a long-desired peace. Today, we are intensively working on implementing a reform agenda aimed at improving socioeconomic conditions and the rule of law in our country. At the same time, we are implementing the obligations that we have accepted under the Stabilization and Association Agreement of the European Union, the first of its kind for my country with the European Union, which came into force four months ago. The next step for my country is to submit its membership application and achieve the status of a candidate country.
At the same time, we are working to build a society that is fair and equitable and that offers parity. I can assure the Assembly of Bosnia and Herzegovina’s strong belief that our past experiences and the lessons
learned can contribute to solving numerous challenges at both the regional and the international levels. Our candidacy for membership in the Economic and Social Council for the period 2017-2019 should be viewed in that light. We are taking part in the general efforts to achieve a better and more unified world through those and similar activities.
Our commitment to full respect for human rights and fundamental freedoms and the strengthening of democracy and multicultural dialogue and our respect for ethnic, cultural and religious diversity are unquestionable. In that regard, Bosnia and Herzegovina will spare no efforts to combat all forms of discrimination and intolerance against members of any part of society, as enshrined in our Constitution. Bosnia and Herzegovina is a complex, multi-ethnic State. In the light of the benefits and advantages that our diversity creates, acknowledged even in harsh times, we know precisely how important it is to protect all individual and collective rights and to bring them into mutual harmony in line with the relevant international human rights standards. We attach great importance to regional cooperation, and we are fully committed to building good relations with our neighbours on the basis of the principles of friendship and openness. We are aware that that is the only path to stability in the region of South-East Europe, which has often been turbulent in the past. Solely on that foundation can all countries in the region attain a full European perspective.
Although not at the top of today’s list of priorities for Bosnia and Herzegovina, climate change is among the most important globally. Climate change determines not only our future but also that of our children and their descendants. We have felt the consequences of global climate change in Bosnia and Herzegovina, notably in the past year during the devastating floods, when many of our citizens were forced to leave their homes. Unlike many other parts of our planet, Bosnia and Herzegovina is rich in large quantities of clean, potable water, which is becoming increasingly invaluable and rare in the world we live in. However, that fact is something that we can no longer take for granted, especially when we realize how helpless and weak we are before the forces of nature and the countless abuses that we have subjected our environment to. Therefore, along with the other Member States, we place our hopes on the upcoming twenty-first session o fthe Conference of the Parties to the United Nations Framework Convention on Climate Change in Paris in December. We also call upon the parties to the Convention to redouble their
15-29658 3/55

A/70/PV.22 01/10/2015
efforts in order to reach a legally binding universal climate change agreement.
Finally, we realize that the United Nations will need to undergo change in order to continue to be able to respond to our increasingly complex requests and expectations. The seventieth anniversary is an occasion for celebration, as well as for critical consideration and reaffirmation of the values enshrined in the Charter of the United Nations. Bosnia and Herzegovina remains fully committed to the paramount ideals of freedom, dignity and economic development for all nations and for the world, ideals that should be enjoyed by every living being on the planet.
